
	

113 HR 60 IH: To award a Congressional Gold Medal to Malala Yousufzai, in recognition of her devoted service to education, justice, and equality in Pakistan.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Malala Yousufzai,
		  in recognition of her devoted service to education, justice, and equality in
		  Pakistan.
	
	
		1.FindingsCongress finds the following:
			(1)Malala Yousufzai, a young fifteen-year-old
			 girl, took the initiative to stand against the abusive, uncaring, and
			 cold-hearted members of the Taliban in Pakistan.
			(2)Malala Yousufzai understood the danger she
			 faced when sacrificing to promote education for women.
			(3)Malala Yousufzai did not let the fear of
			 danger prevent her from being an activist for justice in Pakistan.
			(4)The first step in fighting for justice for
			 Malala Yousufzai was blogging about life under Taliban rule as the Taliban
			 militants seized the Swat Valley of Pakistan.
			(5)Malala Yousufzai rose to prominence and the
			 world was given the opportunity to see the real lives of many civilians in
			 Pakistan.
			(6)On October 9, 2012, the life of Malala
			 Yousufzai was threatened merely because she was a young girl who advocated for
			 access to education, justice, and equality.
			(7)A Taliban militant attempted to assassinate
			 Malala Yousufzai while she was riding on a school bus, because of her desire
			 for all Pakistanis to have an opportunity to receive an education, regardless
			 of gender.
			(8)Following a cowardly attack on Malala
			 Yousufzai, her message gained international popularity for showing the accurate
			 face of Pakistan.
			(9)Malala Yousufzai is a symbol of hope in a
			 country long beset by violence and despair.
			(10)Malala Yousufzai represents the future of
			 Pakistan, a young Muslim girl who is the new face of Pakistan and an advocate
			 for human rights for women in Pakistan.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of Congress, of a gold
			 medal of appropriate design, to Malala Yousufzai in recognition of her devoted
			 service to education, justice, and equality in Pakistan.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereinafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 MedalsThe medals struck
			 under this Act are national medals for purposes of chapter 51 of title 31,
			 United States Code.
			(b)Numismatic
			 ItemsFor purposes of
			 sections 5134 and 5136 of title 31, United States Code, all medals struck under
			 this Act shall be considered to be numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authorization To
			 use fund amountsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, such amounts as may be necessary to
			 pay for the cost of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
